 In the Matter of PIEDMONTSHIRT COMPANYandAMALGAMATEDCLOTHINGWORKERS OF AMERICACase No. C-1,927.-Decided June 2, 1939ShirtManssfacturing Industry-Settlement:stipulationprovidingfor compli-ancewith the Act,including disestablishmentof company-dominated union-Order:entered on stipulation.Mr. Marion A. ProwellandMr. Warren Woods,for the Board.Wyche d Burgess,byMr. Alfred F. Burgess,of Greenville, S. C.,for the respondent.Mr. Bernard Borah,of Greensboro, S. C., for the Amalgamated.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedClothingWorkers of America, herein called the Amalgamated, theNational Labor Relations Board, herein called the Board, by the Re-gional Director for the Tenth Region (Atlanta, Georgia),issued itscomplaint dated February 2, 1939, against Piedmont Shirt Com-pany, Greenville, South Carolina, herein called the respondent, al-leging that the respondent had engaged in and was engaging in un-fair labor practices affecting commerce within the meaning of Sec-tion 8 (1), (2), and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, herein called the Act.A copy of the complaintand notice of hearing thereon were duly served upon the respond-ent and the Amalgamated.On February 8, 1939,, the respondentfiled its answer to the complaint in which it admitted the allegationsconcerning the nature and scope of its business, but denied the alle-gations of unfair labor practices.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent terminated the employment of andrefused to reinstate one Grady Mullinax, an employee, because hejoined and assisted the Amalgamated and engaged in concerted ac-tivitieswith other employees of the respondent for the purpose of13 N. L.R. B., No. 2.14 PIEDMONT SHIRT COMPANY15collective bargaining and other mutual aid and protection; that therespondent dominated and interfered with the formation and ad-ministration of a labor organization known as Piedmont Shirt Com-pany (white) Employees Association and contributed support tosaid organization; that the respondent dominated and interferedwith the formation and administration of a labor organizationknown as Piedmont Shirt Company (colored) Employees Associa-tion, and contributed support to said organization; and that therespondent, by the afore-mentioned activities, and by urging, per-suading, and warning its employees to refrain from becoming orremaining members of the Amalgamated and by threatening its em-ployees with discharge and discrimination for joining or remain-ing members of the Amalgamated, and by other acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held on February 20 to 23, 1939,inclusive, at Greenville, South Carolina, before William Seagle, theTrial Examiner duly designated by the Board.The respondent, theAmalgamated, and the Board participated in the hearing and wererepresented by counsel.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.During the hearing, upon mo-tion of counsel for the Board, the allegations of the complaint thatthe respondent had violated Section 8 (3) of the Act by dischargingGrady Mullinax were dismissed.On March 27, 1939, the Trial Examiner filed his Intermediate Re-port in which he found that the respondent had committed unfairlabor practices affecting commerce within the meaning of Section 8(1) and (2) and Section 2 (6) and (7) of the Act as alleged in thecomplaint.The Trial Examiner recommended that the respondentcease and desist from its unfair labor practices; completely disestab-lish both the Piedmont Shirt Company (white) Employees Associa-tion and the Piedmont Shirt Company (colored) Employees Asso-ciation, as,the representatives of its employees and reimburse itsemployees for any dues which have been checked off on behalf ofsaidAssociations; post notices of compliance and mail copies tothe respective officers of said Associations.On April 18, 1939, the respondent, the Amalgamated, and counselfor the Board entered into a stipulation in settlement of the case,and, thereafter, all parties agreed that the said stipulation shouldbe amended in certain respects.This stipulation, as amended, pro-vides as follows :It is hereby stipulated and agreed by and between PiedmontShirt Company, hereinafter called the respondent, the Amal- 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDgamated Clothing Workers of America, hereinafter called theAmalgamated, and Warren Woods, Attorney for the NationalLabor Relations Board, that :IThe Piedmont Shirt Company is now and has been continu-ously since 1928, a corporation organized under and existing byvirtue of the laws of the State of South Carolina, where it oper-ates a shirt factory engaged in the process and production ofmen's shirts.In the course and conduct of its business the re-spondent used approximately 3,000,000 yards of shirting during1938, approximately 85 per cent of which was produced in andsecured from points ontside the State of South Carolina, andapproximately 15 per cent of which was secured from pointswithin the State of South Carolina. The value of the respondent'sraw materials amounted to approximately $523,000 in 1938, ap-proximately 85 per cent of which was paid for goods receivedfrom points outside the State of South Carolina.The respond-ent produced approximately 83,500 dozen shirts during 1938,which had an approximate value of $450,000.Ninety per centby volume and by value of the total finished product of therespondent was shipped to points outside the State of SouthCarolina.The respondent advertises in various periodicals suchas Time, Esquire, and other nationally known periodicals.Thetotal payroll of the respondent for the week ending February18, 1939, amounted to approximately $5,000.The respondent admits that it is engaged in interstate com-merce within the meaning of the National Labor Relations Act,49 Stat. 449, hereinafter called the Act.IIThe Amalgamated Clothing Workers of America, affiliatedwith theCongress of Industrial Organizations, is a labor organi-zation withingthe meaning of Section 2, subsection(5) of theAct.The Piedmont Shirt Company (white) Employees Asso-ciation is a labor organizationwithinthe meaning of Section 2,subsection (5) of the Act.The Piedmont Shirt Company (col-ored) Employees Association is a labor organization within themeaning of Section 2, subsection (5) of the Act.IIIIt is further stipulated and agreed that upon the pleadings,the transcript of the record in this matter, and upon this stipula- PIEDMONT SHIRT COMPANY17tion, if approved by the National Labor Relations Board, anorder may forthwith be entered by said Board and by the UnitedStates Circuit Court of Appeals for the Fourth Circuit, pro-viding as follows :ORDEROn the basis of this stipulation and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the Piedmont Shirt Company, itsofficers and agents shall :1.Cease and desist from :(a) Interfering with,restraining or coercing its employees inthe exercise of the right to self-organization,to form, join or as-sist labor organizations,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted ac-tivities,for the purpose of collective bargaining or other mutualaid or protection,as guaranteed in Section 7 of the NationalLabor Relations Act.(b)Dominating or interfering in any manner with the ad-ministration of the Piedmont Shirt Company(white)EmployeesAssociation,and the Piedmont Shirt Company(colored)Em-ployees Association or any other organizations of its employees;from contributing financial or other aid or support to the saidlabor organizations;from recognizing or dealing in any mannerwith said labor organizations or any groups or committees pur-porting to represent the said labor organizations.(c)From and after the date of this order checking off duesowed to the Piedmont Shirt Company(white)Employees Asso-ciation and the Piedmont Shirt Company(colored)EmployeesAssociation by any of their respective members.(d)From allowing the Piedmont Shirt Company(white)EmployeesAssociation,and the Piedmont Shirt Company(colored)Employees Association to use the services of any of itsemployees or its office or bookkeeping facilities in making loansto the members of the said Associations,or collecting the saidloans when made, and from in any other manner participating inthe lending activities of the said Associations.(e)From permitting the officers,agents, or members of thePiedmont Shirt Company(white)Employees Association, andthe Piedmont Shirt Company(colored)Employees Association,tomeet upon the premises of the respondent,or employ any ofthe facilities of the respondent in transacting the business ofthe said Associations. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action in order to effectuatethe policies of the Act :(a)Withdraw all recognition from the Piedmont Shirt Com-pany (white) Employees Association and the Piedmont ShirtCompany (colored) Employees Association as representatives ofits employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, rates of pay, wages, hours ofemployment, or other conditions of employment, and completelydisestablish the said labor organizations as such representatives;(b)Post immediately notices to its employees in conspicuousplaces throughout its place of business, stating that the respond-ent (1) will cease and desist in the manner aforesaid ; (2) willwithdraw all recognition of the Piedmont Shirt Company(white)Employees Association and the Piedmont Shirt Com-pany (colored) Employees Association as representatives of itsemployees and will completely disestablish them as such repre-sentatives; (3) will refrain from checking off dues for the saidAssociations; (4) will not participate in any manner in the lend-ing activities of the said Associations; (5) and will not permitits premises or any of its facilities to be used by officers, agents,or members of the said Association for the purpose of transact-ing any of the business, or holding any of the meetings, and thatsuch notices will remain posted for a period of at least sixty(60) consecutive days from the date of posting;(c)Mail copies of the aforesaid notices to the respective offi-cers of the Piedmont Shirt Company (white) Employees Asso-ciation and the Piedmont Shirt Company (colored) EmployeesAssociation;(d)Notify the Regional Director for the Tenth Region inwriting within ten days from the date of this order what stepsthe respondent has taken to comply with its recommendations.IVThe stipulation herein made and the terms and provisionsthereof are subject to the approval of the National LaborRelations Board.VIf this stipulation is approved by the National Labor RelationsBoard and if the National Labor Relations Board issues an orderbased thereon, a decree enforcing said order may be entered bythe appropriate Circuit Court of Appeals and the respondent,Piedmont Shirt Company, hereby consents to the entry of such PIEDMONT SHIRT COMPANY19decree and waives further notice of the application for suchenforcing decree.On May 19, 1938, the Board issued its- order approving the abovestipulation, as amended, and making it part of the record in the case.Upon the above stipulation, as amended, and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT'The Piedmont Shirt Company, a South Carolina corporation, isengaged in the manufacture of shirts at a plant located in the city ofGreenville, South Carolina.The principal raw materials used bythe respondent are thread, shirtings, and machinery.The respondentused approximately 3,000,000 yards of shirting during 1938, 85 percent of which was produced in and secured from points outside theState of South Carolina.The total value of raw materials used byrespondent in the year 1938 amounted to $523,000.The respondentproduced approximately 83,500 dozen shirts during 1938, with anapproximate value of $450,000.2Of this, 90 per cent by volume andby value was shipped out of the State of South Carolina.The respondent employs approximately 375 employees in the pro-duction and maintenance departments and the pay roll amounts toapproximately $5,000 per week.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation asamended, and the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that Piedmont Shirt Company,Greenville, South Carolina, its officers and agents, shall:1.Cease and desist from :(a) Interfering with, restraining or coercing its employees in theexercise of the right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the National Labor Relations Act;1The findings in this section are based upon stipulated facts.2 This figure is taken from the stipulation of April 18,1939, set forth above.However,the figure is given as $750,000 in another stipulation,Board Exhibit 2, entered into be-tween respondent and counsel for the Board and introduced in evidence at the hearing. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Dominating or interfering in any manner with the adminis-tration of the Piedmont Shirt Company (white) Employees Asso-ciation, and the Piedmont Shirt Company (colored) EmployeesAssociation or any other labor organizations of its employees; fromcontributing financial or other aid or support to the said labororganizations;from recognizing or dealing in any manner with thesaid labor organizations or any groups or committees purporting torepresent the said labor organizations;(c)From and after the date of this Order checking off dues owedto the Piedmont Shirt Company (white) Employees Association andthe Piedmont Shirt Company (colored) Employees Association byany of their respective members;(d)From allowing the Piedmont Shirt Company (white) Em-ployeesAssociation, and the Piedmont Shirt Company (colored)Employees Association to use the services of any of its employeesor its office or bookkeeping facilities in making loans to the membersof the said Associations, or collecting the said loans when made, andfrom in any other manner participating in the lending activities ofthe said Associations;(e)From permitting the officers,agents, or members of the Pied-mont Shirt Company (white) Employees Association, and the Pied-mont Shirt Company (colored) Employees Association, to meet uponthe premises of the respondent, or to employ any of the facilities ofthe respondent in transacting the business of the said Associations.2.Take the following affirmative action in order to effectuate thepolicies of the Act :(a)Withdraw all recognition from the Piedmont Shirt Company(white)Employees Association, and the Piedmont Shirt Company(colored)Employees Association as representatives of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes,rates of pay,wages, hours of employment,or otherconditions of employment, and completely disestablish the said labororganizations as such representatives;(b) Post immediately notices to its employees in conspicuous placesthroughout its place of business,stating that the respondent(1)willcease and desist in the manner aforesaid;(2)willwithdraw allrecognition of the Piedmont Shirt Company (white) EmployeesAssociation and the Piedmont Shirt Company (colored) EmployeesAssociation as representatives of its employees andowill completelydisestablish them as such representatives; (3) will refrain from check-ing off dues for the said Associations;(4) will not participate in anymanner in the lending activities of the said Associations;(5) andwill not permit its premises or any of its facilities to be used by officers,agents, or members of the said Associations for the purpose of trans- PIEDMONT SHIRT COMPANY21acting any of the business, or holding any of the meetings, and thatsuch notices will remain posted for a period of at least sixty (60)consecutive days from the date of posting;(c)Mail copies of the aforesaid notices to the respective officersof the Piedmont Shirt Company (white) Employees Association andthe Piedmont Shirt Company (colored) Employees Association;(d)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply with its recommendations.M. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.87930-39 -vol 18--3